                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

SHEILA D. SMITH,                                          )
                                                          )
                        Plaintiff,                        )
                                                          )
        vs.                                               ) CAUSE NO. 3:18-CV-411-PPS-MGG
                                                          )
NANCY A. BERRYHILL,                                       )
Acting Commissioner of the Social Security                )
Administration,                                           )
                                                          )
                        Defendant.                        )

                                      OPINION AND ORDER

        Sheila Smith appeals the Social Security Administration’s decision to deny her

application for disability insurance benefits and supplemental security income - both

applications alleging disability beginning May 10, 2014. Smith suffers from several

serious medical issues including degenerative disc disease of the cervical and lumbar

spine. [Tr. 13.]1 An administrative law judge determined Smith was not disabled

within the meaning of the Social Security Act and that she had the residual functional

capacity (RFC) to perform light work with some additional postural limitations.

Although she could not perform her past work, the ALJ found that Smith could perform

other jobs such as electronics worker, production assembler, and small products

assembler.




        1
         Citations to the record will be indicated as “Tr. __” and indicate the pagination found in the
lower right-hand corner of the record found at DE 12.
       Smith argues that the ALJ erred in relying on the state agency physicians who

did not consider nearly two years of medical records. Because I find that over two

hundred pages of medical evidence, spanning a time frame of two years, was not

examined by the state agency physicians, and the ALJ improperly weighed this

evidence by herself, I will REVERSE the ALJ’s decision and REMAND on this issue.

                                          Discussion

       The ALJ found that Smith has the following severe impairments: degenerative

disc disease of the cervical and lumbar spine, osteoarthritis in her left hip, mild

osteoarthrisits of the bilateral knees, diabetes, and bursitis of the bilateral shoulders.

[Tr. 13-14.] Additionally, Smith also suffers from fibromyalgia which the ALJ found to

be a non-medically determinable impairment pursuant to SSR 12-2p, and the non-

severe impairments of overactive bladder and mental impairments of depression and

anxiety, which are fully recounted in the ALJ’s opinion and need not be repeated here.

[Tr. at 14-16.]

       Before reviewing the evidence, let’s start with an overview of the legal

framework. My role is not to determine from the beginning whether or not Smith is

disabled. Rather, I only need to determine whether the ALJ applied the correct legal

standards and whether the decision is supported by substantial evidence. See 42 U.S.C.

§ 405(g); Shideler v. Astrue, 688 F.3d 306, 310 (7th Cir. 2012); Castile v. Astrue, 617 F.3d

923, 926 (7th Cir. 2010); Overman v. Astrue, 546 F.3d 456, 462 (7th Cir. 2008). My review

of the ALJ’s decision is deferential. This is because the “substantial evidence” standard


                                               2
is not particularly demanding. The Supreme Court announced long ago that the

standard is even less than a preponderance-of-the-evidence standard. Richardson v.

Perales, 402 U.S. 389, 401 (1971). Of course, there has to be more than a “scintilla” of

evidence. Id. So in conducting my review, I cannot “simply rubber-stamp the

Commissioner’s decision without a critical review of the evidence.” Clifford v. Apfel, 227

F.3d 863, 869 (7th Cir. 2000). Nonetheless, the review is a light one and the substantial

evidence standard is met “if a reasonable person would accept it as adequate to support

the conclusion.” Young v. Barnhart, 362 F.3d 995, 1001 (7th Cir. 2004).

       Smith’s qualms with the ALJ’s opinion largely center on Listing 1.04, which

involves disorders of the spine - so my review of her medical history will concentrate

on the same. Back in December 2010, Smith had right-sided lower back pain extending

to her legs, and an MRI showed probable recurrent disc extrusion and degenerative disc

disease at L4-5 and L5-S1 and associated facet joint spondylosis, and conjoined origin of

the L5 and S1 nerve root sleeves. [Tr. 388.]

       Smith’s problems increased after a workplace accident in October 2012, where a

metal bar on a trash bin came down on her head, resulting in shoulder and neck pain.

[Tr. 433.] Following the incident, Smith had a CT cervical spine exam which showed

bulging disc material with endplate osteophytic ridging producing mild stenosis of the

canal along with mild facet degenerative changes at the C5-6 canal. [Tr. 448.] The C6-7

canal was also narrowed due to a bulging disc with “[m]ild cervical degenerative




                                               3
changes resulting in only mild stenosis of the canal, predominantly at the C5-6 level.”

[Id.]

        Smith saw Dr. Douglas Streich on December 4, 2013, for a social security

disability evaluation. [Tr. 471-76.] Dr. Streich found Smith suffered from major

depressive disorder, anxiety disorder, spinal stenosis, diabetes, hyperlipidemia, chronic

pain issues, and being overweight. [Tr. 475.] Dr. Streich opined that Smith’s depression

stemmed from chronic pain issues. [Id.]

        On January 14, 2014, Smith had multiple x-rays, including one of her lumbar

spine. The x-ray showed a severe narrowing of the L5-S1 disc space with some mild

anterior and posterior osteophyte formation. [Tr. 492.] In interpreting the x-ray, Dr.

Jonathan Kraas opined that Smith had degenerative disc disease at the L5-S1 and noted

degenerative changes in the S-I joints as well. [Id.]

        Smith’s bad luck continued. On February 19, 2014, she slipped and fell

backwards, causing more back and hip pain. A doctor in the emergency room noted a

chronic deformity of the proximal femur and left hip contusion. [Tr. 509-10.] Bilateral

shoulder pain was another malady Smith suffered, and Dr. Clemency commented that

it was severe and originating from her cervical spine. [Tr. 525.]

        Following unsuccessful therapy, Smith had an MRI on November 14, 2014, which

Dr. George DePhillips, a neurosurgeon, interpreted as Smith having a bulging disc and

protrusion at the C5-C6 level, and “[t]here may be mild nerve root impingement” at the

S1 level. [Tr. 590-91.]


                                             4
        On March 26, 2015, Smith started pain management with Dr. Ajit Pai. [Tr. 605.]

Dr. Pai administered nerve blocks and epidural steroid injections which provided some

relief, but Smith was still experiencing pain, including lower back pain. [Tr. 647-48; 649;

657-58; 665-66.] Dr. Pai also prescribed medication to Smith including Oxycodone. [Tr.

700.]

        Two agency consultants reviewed Smith’s medical records - Dr. Corcoran on

January 16, 2015, and Dr. Ruiz on April 30, 2015. Both of these doctors specifically

mentioned, and specifically considered Listing 1.04, but found that Smith did not meet

or equal that Listing. [Tr. 102-105; 123-25.] The consultants assessed Smith with the

ability to perform medium work, which the ALJ gave “little weight” because she found

the evidence received at the hearing level supported limiting Smith to work at the light

level of exertion instead. [Tr. 20.] However, the ALJ did adopt the state agency

consultant’s determinations that Smith did not meet or equal the requirements of

Listing 1.04. [Tr. 102-05; 123-25.] The ALJ further noted that “no acceptable medical

source has mentioned findings in severity to the criteria of any listed impairment, either

individually or in combination.” [Tr. 16.]

        After the state consultants reviewed the record, more than two hundred

additional pages of medical records were added before the ALJ hearing (and a few post-

hearing). [Tr. 380-81; 655-888; 889-897.] In a nutshell, these more recent medical

documents include chronic pain management treatment office records, records from

Rochester Orthopedics detailing right knee pain, a bladder ultrasound, a knee x-ray,


                                             5
physical/occupational therapy records, office treatment records from Dr. Joseph Binfet,

office treatment records from the Bowen Center relating to mental health and a

psychiatric evaluation, office treatment records from Jeremy Schue from Community

Internists relating to knee and back pain, hospital records regarding a mammogram and

pelvic procedure, and a prescription for a walking cane. [Id.]

       I will highlight just a few things that seem relevant from the new medical

records. Smith saw Dr. Pai on October 15, 2015, and stated she had now started to use a

walker most of the time. [Tr. 703.] Yet during the hearing before the ALJ, Smith

testified that she uses a cane around the house. [Tr. 63.] During Dr. Pai’s exam, he

observed moderate tenderness in Smith’s bilateral lumbar spine, positive straight leg

raise test bilaterally, and antalgic gait. [Tr. 704.]

       Smith returned to Dr. Pai on December 7, 2015, for chronic back and neck pain.

[Tr. 706-07.] At his recommendation, Smith received another cervical facet nerve block.

[Tr. 708, 719.] According to Smith, the nerve block gave her 60-70% relief for a few

days, but then the pain returned. [Tr. 711.] Dr. Pai switched Smith’s medication and

recommended another nerve block which was performed on May 16, 2016. [Tr. 717,

721.] She returned to Dr. Pai on August 30, 2016, for continued treatment of her neck

pain radiating to her left and right shoulder, and got another injection. [Tr. 781, 783,

779.] Smith saw Dr. Pai on November 2, 2016, for radiating neck and back pain and he

recommended another facet nerve block injection. [Tr. 775.]




                                                6
       Another new addition to the medical record, after the state agency consultants

reviewed them, are records from the Bowen Center. The Bowen Center did an initial

mental health assessment of Smith on September 15, 2016. [Tr. 785.] She was depressed

and was referred to outpatient therapy. [Tr. 785, 789.]

       The hearing before the ALJ did not happen until February 28, 2017. Smith

testified during the hearing that the injections she receives in her back and knees

provide some relief from the pain for a little bit, but then the pain returns. [Tr. 57-58.]

Smith testified that she uses a cane around the house, and when she goes shopping, she

uses a motorized cart. [Tr. 63-64.] According to Smith, her boyfriend does the cleaning

and her son usually helps out with the household chores. [Tr. 64.]

       With these facts in mind, let’s turn to the legal argument in this case. Smith

argues that the ALJ improperly performed a perfunctory analysis of whether her

combined impairments met or equaled Listing 1.04, and that she should have consulted

a medical expert. Listing 1.04 is met when a claimant has a disorder of the spine that

results in the compromise of a nerve root or the spinal cord, and also displays one of the

following:

              A. Evidence of nerve root compression characterized by neuro-
              anatomic distribution of pain, limitation of motion of the spine,
              motor loss (atrophy with associated muscle weakness or muscle
              weakness) accompanied by sensory or reflex loss and, if there is
              involvement of the lower back, positive straight-leg raising test
              (sitting and supine); or

              *             *              *              *             *



                                               7
              C. Lumbar spinal stenosis resulting in pseudoclaudication,
              established by findings on appropriate medically acceptable
              imaging, manifested by chronic nonradicular pain and weakness,
              and resulting in inability to ambulate effectively, as defined in
              1.00B2b.

20 CFR pt 404, sub P., App. 1, section 1.04.

      The ALJ’s analysis of this issue is as follows:

              With respect to listing 1.04 and the back, the undersigned
              notes there is evidence of nerve root compression (Exhibit
              27F.11). However, there is no evidence of motor loss
              accompanied by sensory or reflex loss. To that end, the
              claimant had normal motor strength in the bilateral legs
              (Exhibit 35 F/4). Sensation was intact to light touch and
              pinprick (Exhibit 15F/3). Furthermore, there were no signs
              of muscle atrophy or wasting (Exhibit 15F/3). As such, the
              undersigned does not find that the claimant meets the listing
              criteria. With respect to the neuropathy secondary to the
              diabetes, the record shows that the claimant had normal
              sensation to light touch and pinprick. She sometimes
              walked with a limping gait but sometimes walked with a
              normal gait as documented in the record (Exhibit 15 F/3, 27
              F/11, 22 F/20, 34 F/9, 35 F/4). She did not demonstrate
              ineffective ambulation (Exhibit 22F/20). Furthermore, with
              respect to the upper extremities, the claimant reported doing
              normal household chores, going fishing with her son or her
              boyfriend, driving, and working as a cashier in 2015 (Exhibit
              24 F/4, 28 F/4 and 19 F/10). As such, the undersigned does
              not find that the claimant meets the criteria of the listing.

      [Tr. 16.] The ALJ thus sets forth her opinion that Smith did not meet the

requirements of Listing 1.04(A) because the record does not document chronic motor

loss (demonstrated by muscle weakness), accompanied by sensory or reflex loss; and

does not meet Listing 1.04(C) because Smith has not demonstrated ineffective

ambulation.


                                               8
       Smith first maintains that because she has the presence of at least “80 percent of

the required criteria” of Listing 1.04(A), she has medically equaled that listing. This

argument is legally incorrect. Smith has the burden of proof to demonstrate that she

has medical conditions that meet, or are equal in severity to every element of a listed

impairment. Sullivan v. Zebley, 493 U.S. 521, 531 (1990); Pope v. Shalala, 998 F.2d 473, 480

(7th Cir. 1993) (overruled on other grounds) (finding the applicant must satisfy all of the

criteria in the Listing to receive an award of disability insurance benefits under Step 3).

Indeed, one of the cases cited by Smith, McHenry v. Berryhill, 911 F.3d 866, 872 (7th Cir.

2018) (quotation and citations omitted) (emphasis in original), makes this distinction:

“[t]o be sure, [claimant] bore the burden to show that her back pain met or medically

equaled all the criteria under Listing 1.04A . . . . An impairment that manifests only

some of the required criteria, no matter how severely, does not qualify.”

       However, Smith does put forth a winning argument. In this case, more than 200

pages of documents spanning the course of over 2 years were not reviewed by the state

agency physicians. The sheer volume of documents the agency consultants did not

review is worrisome. Recently, the Seventh Circuit has “said repeatedly that an ALJ

may not ‘play doctor and interpret new and potentially decisive medical evidence’

without medical scrutiny.” McHenry, 911 F.3d at 871 (quoting Goins v. Colvin, 764 F.3d

677, 680 (7th Cir. 2014)); see also Meuser v. Colvin, 838 F.3d 905, 912 (7th Cir. 2016)

(remanding case where doctor did not examine patient and had “reviewed only a

fraction of [Claimant’s] treatment records that were available before [Claimant]


                                               9
submitted additional evidence.”); Campbell v. Astrue, 627 F.3d 299, 309 (7th Cir. 2010)

(remanding, and criticizing ALJ’s reliance on state agency psychiatrist and psychologist

who only reviewed part of the psychiatric treatment records).

       Here, the parties quibble about whether the state agency consultants were aware

of the results of a December 10, 2014 MRI of the spine (which came close in time to their

reviews), in which Dr. Pai stated the MRI showed degenerative spine changes that

“abut and/or compress [the nerve root].” [Tr. 661] But even setting aside the confusion

about this one MRI, it is very clear that hundreds of pages of medical evidence were

generated after the state agency physicians’ reviews, and they definitely did not see that

additional medical evidence.

       To the extent the Commissioner argues that Smith has failed to pinpoint

anything in the new medical documents showing she has an impairment or

combination of impairments that meets or equals all of the criteria of Listing 1.04, this

ignores the entire point. Both state agency consultants determined Smith did not meet

or medically equal Listing 1.04, based upon the limited review of the documents they

conducted. I am not in the position (and neither is the Commissioner) to independently

review hundreds of pages of additional medical records and determine whether this

bulky new information (which documents chronic pain management, new tests, and

potentially relevant information regarding Smith’s range of motion and extremity

weakness), is medically significant to the ALJ’s determination.




                                            10
       Here, the ALJ was not qualified to assess on her own the significance of the new

medical evidence. As the Court found in Charita W. v. Berryhill, No. 18-CV-955, 2019

WL 2524096, at *4 (June 18, 2019), “it is not the province of the ALJ or Commissioner’s

counsel to determine whether the presence or absence of a medical episode or event

along with other matters contained in the unreviewed medical records is medically

significant; that job is reserved for the medical expert and other physicians of record.”

For this reason, I find the ALJ did not properly evaluate the medical evidence in the

record, and remand is necessary because substantial evidence does not support the

ALJ’s conclusion. On remand, the ALJ is encouraged to seek additional medical review

of the entire record.

                                       *     *    *

       Because I am remanding this case for the reason stated above, I need not discuss

the remaining issues raised by Smith, including that the ALJ erred in her assessment of

the RFC because it did not reflect any mental or social limitations. Smith can raise those

issues directly with the ALJ on remand.

                                           Conclusion

       For the reasons set forth above, the Commissioner of Social Security’s final

decision is REVERSED and this case is REMANDED to the Social Security

Administration for further proceedings consistent with this opinion.

       ENTERED: August 29, 2019.

                                                 /s/ Philip P. Simon
                                                 PHILIP P. SIMON, JUDGE
                                                 UNITED STATES DISTRICT COURT


                                            11
